People v Washington (2019 NY Slip Op 00070)





People v Washington


2019 NY Slip Op 00070


Decided on January 8, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Mazzarelli, Webber, JJ.


8038 1538/16

[*1]The People of the State of New York, Respondent,
vMartin Washington, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Amith Gupta of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Noreen M. Stackhouse of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered November 9, 2016, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
The court properly denied defendant's motion to suppress identification testimony, without granting a hearing pursuant to People v Rodriguez (79 NY2d 445 [1992]). Defendant's motion sought such a hearing to test the People's assertion in their voluntary disclosure form that a witness who had a prior relationship with defendant had made a confirmatory identification. However, after the People's opposing papers set forth detailed factual assertions regarding the relationship between defendant and the identifying witness, including the witness's frequent interactions with defendant over a period of years and knowledge of defendant by his nickname, defendant failed to submit a reply or otherwise controvert those allegations (see e.g. People v Marte, 103 AD3d 470 [1st Dept 2013], lv denied 22 NY3d 1140 [2014]). Accordingly, there was no factual issue requiring a hearing.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 8, 2019
CLERK